Per Curiam.

This is a consolidated proceeding for the review by certiorari of tax assessments for the years 1932, 1933 and 1934. The record contains the order for the writ and the writ itself relating to the 1933 assessments. These show that the respondents were directed to make a return with respect to the 1933 assessments in September of that year. The return in the record indicates that it was not filed until April, 1946. Under the circumstances we cannot say that the long delay in the determination of these claims was the fault of relator.
The evidence supports the land values fixed by the Tax Commission and warrants the reduction of building values allowed by Special Term. Accordingly, we modify the order appealed from as follows:

Tear Land Building Total

1932 $170,000 $375,000 $545,000
1933 160,000 342,000 502,000
1934 130,000 333,000 463,000
As so modified the order is affirmed, with $20 costs and disbursements to appellants.